 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 F. MICHAEL MCCLANNAHAN,                                 Case No.: 2:18-cv-00611-APG-DJA

 4          Plaintiff                                           Order Dismissing Case

 5 v.

 6 NEVADA STATE BANK,

 7          Defendant

 8         I previously set the amended complaint deadline for August 30, 2019. ECF No. 6.

 9 Plaintiff F. Michael McClannahan has not filed an amended complaint as ordered.

10         IT IS THEREFORE ORDERED that the complaint (ECF No. 1) is DISMISSED

11 without prejudice. The clerk of court is instructed to close this case.

12         DATED this 9th day of September, 2019.

13

14
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
